Under the facts in this case, I concur in the conclusions reached in the opinion written by Chief Justice McDonald on motion for rehearing. If a person encumbers property with lien at a time when it is not a homestead, he cannot later make it a homestead and thereby defeat the lien. My personal views are that a homestead may be had in an automobile trailer in which the family lives. Some proprietary interest in land must be associated with the ownership and occupancy. That interest may be in fee or under lease for a term. The nature of the structure claimed as a home is of no consequence, whether it be a mansion, hovel, tent or auto trailer. Whether the foundation be of reinforced concrete, pine blocks, or wheels can make no difference. The ease and nominal expense with which it can be removed to another location do not alter its homestead character.
These matters only incidentally entered into the case before us, but I am unwilling to be understood as holding that under no circumstances could an auto trailer in which a family lives be held to be a *Page 261 
homestead. The main opinion does not hold that such a homestead interest could never exist, yet I have only written this to express my own views so that the opinion may not be misinterpreted.